Citation Nr: 1732847	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-24 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to December 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded this matter in June 2015 for further development.  

The Board also remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  The RO issued a June 2016 rating decision in which it granted the TDIU effective June 9, 2010 (the date of receipt of the application for TDIU (21-8940) and start of this appeal period).  As such, the Board finds that this constitutes a full grant with regards to the issue.  Consequently, the TDIU matter is not before the Board.


FINDING OF FACT

The Veteran's service-connected PTSD is manifested by occupational and social impairment, with deficiencies in most area, such as work, family relations, judgment, thinking or mood.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 70 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

In an August 2010 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  The Board notes that relevant service treatment and other medical treatment records have been associated with the claims file.  VA provided the Veteran with examinations in May 2011 and April 2014.  

As such, the Board will proceed to the merits. 

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

The Veteran's service-connected PTSD has been rated by the RO under the provisions of Diagnostic Code 9411.  Under this regulatory provision:

a noncompensable rating is warranted when a mental condition has been diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

a 10 percent rating is warranted when the Veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

a 50 percent is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

a 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  See 38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  
If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

Indeed, "VA must engage in a holistic analysis" that assess the severity, frequency, and duration of the signs and symptoms of the veteran's service-connected mental disorder; quantifies the level of occupational and social impairment caused by those symptoms; and assigns an evaluation that most nearly approximates the level of occupational and social impairment.  Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017).

The Veteran was granted service connection for PTSD by way of a January 2010 rating decision.  He was assigned a 50 percent rating effective June 11, 2009 (the date of receipt of the claim).  He filed an increased rating claim in June 2010; and the RO has granted the Veteran a 70 percent rating effective June 9, 2010 (the date of receipt of the claim)

An April 2009 psychologic evaluation (performed in conjunction with vocational rehabilitation efforts) reflects that the Veteran has a history of being incarcerated.  He served six months in 1991 for armed robbery.  He was also in prison between 2000 and 2003 on drug related charges.  The Veteran was also in prison "several times" for assault on a female.  He has also been in prison for larceny (VBMS, 7/16/15).  

While in the Army, the Veteran drove a car that killed a two-year old child.  Charges were dropped because the accident was not his fault.  In 2006, he was involved in a motor vehicle accident that resulted in an injury to his back.  He does not sleep well due to chronic pain from the injury.  The Veteran reported that he spent one week in a VA hospital when he admitted himself for suicide watch.  

Upon examination, the Veteran was neat and clean in appearance.  His verbal skills were slightly below average.  He was able to describe his predicament.  He followed all instructions (both simple and complex).  He reported feeling: sad much of the time; pessimistic; like a failure; loss of pleasure; guilt; punishment feelings; self-dislike; self-criticalness; and suicidal thoughts (which he would not carry out).  He reported crying spells, agitation, loss of interest, indecisiveness, and feelings of worthlessness.  He reported lack of energy, waking up two hours early and not being able to fall back to sleep, irritability, loss of appetite, concentration difficulties, tiredness, and fatigue.  The examiner diagnosed the Veteran with PTSD; chronic major depression (moderate, recurrent); alcohol dependence, a history of cocaine dependence, and a personality disorder not otherwise specified.  He assigned a Global Assessment of Functioning Score of 50.  

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2016).

The Board notes that the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM)-V no longer utilizes GAF scores.  However, DSM-V is applicable for cases certified to the Board on or after August 4, 2014.  This case was certified to the Board in May 2014.  Consequently, DSM-IV is applicable.

Routine jobs were recommended for the Veteran due to his borderline functioning and numerous psychiatric problems.  

The Veteran underwent a VA examination in May 2011.  The examiner reviewed the claims file in conjunction with the examination.  The examiner noted that the Veteran had been examined in November 2009 and was awarded a 50 percent disability rating.  The Veteran reported that he has been married 29 years.  His wife was with him during the examination.  He stated that they are not getting along too well.  He stated that he just cannot participate in anything; and that causes friction.  He raises his voice, gets angry, and is aggressive.  They have one daughter living at home.  She has mild autism; and he finds it stressful to deal with her problems as well as his.  They also have two children in college.  He stated that he has a relatively distant relationship to his family.  He stated that he stays isolated most of the time.  He had 10 grandchildren; but he reported that it is difficult to socialize with them because they remind his of his in-service trauma.  He stated that he has few social contacts outside the family.  

The Veteran stated that he is in pain all the time and cannot do anything.  He spends most of the day sitting in the carport listening to Christian music and smoking cigarettes.  He stated that he enjoys walking, planting in the garden, cutting the grass, and taking the grandkids out; but he doesn't do these things often due to pain and anhedonia.  He denied any suicide attempts.  When asked about a history of violence and assaultiveness, he stated that he gets in rages.  His wife stated that it does not take much to "tick him off."  He stated that he gets angry every day; and that about twice per week, he gets physically violent (pushing, making holes in walls, throwing things).  His family walks on egg shells in order to keep the Veteran's violence under control.  The Veteran avoids his family to keep his anger under control.  He drank heavily until January 2011 when he began to have gallbladder problems.  

The Veteran was receiving therapy in "Seeking Safety" for PTSD/substance abuse approximately every 1-2 weeks, though he said he hadn't been there in a few months.  He reported partial sobriety over the past few months.  He reported having problems falling asleep and staying asleep.  He reported nightmares 3-4 times per week, and dreams about death in which he wakes up in a sweat.  His wife reports that he kicks, screams, and talks in his sleep.  This leaves him tired all day.  

Since the Veteran's in-service stressor, he has had multiple relapses and periods of sobriety.  He has a history of heavy drinking (up to 1/2 gallon of liquor per day).  Over the past few months, he had been drinking 3-4 beers per week (only on weekends).  He also used to smoke marijuana 1-2 times per week; but he has not smoked since 2005.   

The Veteran reported that he cannot work due to PTSD.  He stated that he is a safety hazard.  He also stated that he has problems tolerating others; and that this would interfere with his ability to work.   

Upon examination, the Veteran was in no apparent distress.  He stood up at times during the examination due to back pain.  His speech was of a normal rate and tone.  He was pleasant towards the examiner.  His affect was dysphoric, almost tearful at one point when talking about his inability to support his family financially.  He described his mood as "not good."  He had difficulty with backwards words.  He was oriented to person.  He knew the month, year, and day of the week; but not the date.  He knew the address of the facility and the function of the facility.  His thought process was linear and goal directed.  His thought content was appropriate.  He denied delusions or hallucinations.  He responded to emergency situations appropriately.  He was of average intelligence.  He recognized that he has an illness.  There were no homicidal or suicidal thoughts.  There was no inappropriate behavior.  He was able to maintain minimum personal hygiene.  On immediate memory testing he got 3 out of 3 correct.  For recall memory, he got 1 out of 
3 correct.  His recent and remote memory was intact.  There were no problems with activities of daily living.  

The examiner diagnosed the Veteran with PTSD and alcohol abuse (partial remission).  She assigned a GAF score of 45.  The basis for the GAF score was the fact that the Veteran had serious symptoms (rage leading to violence, subjective unhappiness, nightly sleep impairment) and major impairment in several areas in life (rage and avoidant behaviors interfere with family relationships, few non-family relationships, unemployed, marital difficulties).  The examiner opined that the Veteran's PTSD symptoms result in deficiencies in family and social relations and cause unemployment.  The examiner opined that the symptoms do not result in total occupational and social impairment.  

The Veteran underwent another VA examination in April 2014 (Virtual VA).  
The examiner reviewed the claims file in conjunction with the examination.  The Veteran's wife was present for the Veteran's examination.  The Veteran stated that his father passed away last year; and that this has caused a worsening of his PTSD symptoms.  He stated that he could confide in his father when he was upset.  Now he is not able to go to his father.  He also noted that he has less contact with his siblings since the death of his parents.  The Veteran reported that he and his wife have been married for 31 years.  They have three children together; and he has five other children from other relationships.  He has 13 grandchildren but was still unable to enjoy relationships with them because they remind him of his in-service stressor.  

The Veteran reported depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances (including work or a work like setting).  The Veteran arrived on time for the appointment.  The examiner was late and the Veteran was visibly agitated by it.  However, he calmed down and fully participated in the interview.  He described his mood as depressed.  His affect was restricted.  His speech was normal in tone, rate, and content.  His thoughts appeared organized and logical.  There was no evidence of psychosis.  He denied suicidal or homicidal thoughts (although the examiner stated that he had a history of suicidal thoughts off and on, as well as issues with domestic violence).  The examiner opined that the Veteran was capable of managing his own financial affairs.  She also opined that the Veteran would need to seek follow up treatment; but that it did not appear that he posed a threat of danger or injury to himself or others.  

A May 2016 outpatient treatment report (VBMS, 5/23/16, pgs. 32-35) reflects that the Veteran was still married.  It reflects that he has a history of being jailed for two years (2 counts of armed robbery); but that he has no current pending/legal involvement.  He reported that he gets 5-6 hours of sleep per night; but that he does not feel rested due to chronic pain.  Upon examination, he was oriented x 4.  He displayed no abnormal movements.  His general appearance was appropriate.  His speech was of a normal rate, pitch, and tone.  His mood and affect were congruent.  There was no alteration in thought process.  He denied suicidal and homicidal ideations, auditory and visual hallucinations, and delusions.  His insight was fair and his judgment was fair/good.  

The examiner found that the Veteran's PTSD symptoms cause occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood.  She did not find that the PTSD symptoms cause total occupational and social impairment.

Analysis

The Board notes that in order for a rating in excess of 70 percent to be warranted, the Veteran's PTSD must be manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

The Board notes that although the Veteran's PTSD has been deemed severe, they have not caused total occupational and social impairment.  Indeed, the Veteran's current 70 percent schedular rating and the TDIU are an acknowledgment of such.  See 38 C.F.R. § 4.1 (2016) ("The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.").  

The Veteran still maintains some ability to have social relationships.  The evidence shows that he continues to be married to his wife for more than three decades.  He appeared to have a solid relationship with his father until he passed away (in 2013 or 2014).  At his May 2011 VA examination, he stated that he finds it difficult to socialize; but that he did have a few social contacts outside the family.  The Board finds that such evidence weighs against a finding of total social impairment.  

The Board finds it probative that both VA examiners explicitly stated that the Veteran's PTSD symptoms were not manifested by total occupational and social impairment.  Moreover, the Board notes that the There has been no gross impairment of thought or communication.  He has repeatedly denied persistent delusions or hallucinations.  He has been able to maintain minimal personal hygiene.  He has not been shown to be disoriented to time or place, etc.  See, e.g., April 2014 VA examination report, at p. 7-8.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against this claim.  As such, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 70 percent for PTSD is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 54 (1990).


ORDER

A rating in excess of 70 percent for PTSD is denied.  




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


